Citation Nr: 1803722	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  11-18 085	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for disability resulting from a colonoscopy and colectomy performed at a VA facility in February 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States, with active duty service from January 1963 through January 1966.  

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver Colorado.  Jurisdiction of the claim currently resides with the RO in Cheyenne, Wyoming (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the claims file. 

The Veteran's appeal has previously been before the Board.  In December 2015, the Board denied the Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151 for a disability resulting from a colonoscopy and colectomy performed at a VA facility in February 2010.  Following this denial, the Veteran appealed his claim to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a May 2017 Memorandum Decision, the Court vacated the Board's December 2015 denial of entitlement to compensation under 38 U.S.C. § 1151 and remanded the appeal back to the Board for additional development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

In light of the Court's May 2017 memorandum decision, the Board finds that a remand is necessary in order to complete additional development of the Veteran's claim.  

First, the Board observes that the May 2017 decision found the Board erred when it did not suggest to the Veteran that he submit additional medical evidence in support of his claim during his September 2014 video hearing.  During his video hearing, the Veteran testified that his primary care physician, Dr. D.T. expressed his opinion that the February 2010 surgery was deficient and, in his opinion, amounted to malpractice.  The Court found that the Board erred in not remanding the Veteran's claim, to obtain the above described favorable medical evidence, following this September 2014 testimony.  As such, a remand is required in order to provide the Veteran an opportunity to submit a medical statement from his primary care physician.  

Second, the May 2017 decision found the Board erred in not obtaining a medical opinion which applied the appropriate reasonable health care provider standard.  Specifically, the May 2017 memorandum decision found that the April 2015 independent medical examiner's opinion failed to formulate his opinion in terms of whether the Veteran's reported disability resulted from an event not reasonably foreseeable, i.e. from an event not considered an ordinary risk from the perspective of a reasonable health care provider.  

The April 2015 medical opinion concluded that there was a "small... but real" risk of bowl perforation during a colonoscopy and that an anastomic leak is a "rare but not unexpected result" of colon resection.  The Court explained this medical opinion found that the risks of bowel perforation and an anastomic leak were disabilities that were actually foreseeable risks of surgery.  Continuing, the Court explained that actual foreseeability is not the appropriate legal standard applicable to the Veteran's claim.  Rather, the Court explained that the appropriate legal standard is based upon how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  See also Schertz v. Shinseki, 26 Vet. App. 362, 368-69 (2013).  Therefore, the Board finds that a medical opinion must be obtained which properly evaluates the Veteran's claim under the appropriate reasonable health care provider standard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and request that he submit any medical letter or opinion from his primary care physician Dr. D.T. which discusses the February 2010 colonoscopy.  If the Veteran does not have current possession of any such medical letters, the AOJ should notify the Veteran of his opportunity to request that his physician's opinion be reduced to writing and submitted on his behalf.  

The AOJ should also request that the Veteran identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for any injuries resulting from the February 2010 surgery.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, the AOJ should obtain a medical opinion which evaluated the Veteran's claim for compensation under 38 U.S.C. § 1151 for disability resulting from a colonoscopy and colectomy performed at a VA facility in February 2010.  The Veteran should only be scheduled for an in-person examination if the examiner feels this is necessary or requests to do so. 

The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  Based upon a review of the entirety of the claims file and the history as presented by the Veteran, the examiner is requested to provide an opinion as to the following questions:

(a) The examiner should first identify any of the Veteran's reported disabilities, such as a bowel wall injury, ileostomy, mucus fistula, and bowl dysfunction, that resulted from the February 2010 colonoscopy. 

(b)  Notwithstanding the informed consent documents, the examiner should state whether any additional disability was a reasonably foreseeable outcome of the February 2010 colonoscopy, based upon the specific facts and circumstances of this Veteran's case.
   
In answering this question, the examiner should review all pertinent records associated with the electronic claims file, including the February 2013 VA medical opinion and the April 2015 independent medical examiner's opinion.
   
It is acknowledged that the record includes the informed consent documents signed by the Veteran for this procedure; however, merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The standard to be applied is not actual foreseeability or possible foreseeability, but rather how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362, 368-69 (2013).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




